DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14, 16, and 18-22 are pending and examined below. This action is in response to the claims filed 7/8/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and 103 filed on 7/8/21, regarding 35 U.S.C. § 102 and 103 rejections are persuasive in view of amendments filed 7/8/21. 35 U.S.C. § 102 and 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Hong et al. (US 2017/0329325) below.

Claim Objections
Claim 22 is objected to because of the following informalities:  
It appears that claim 22 has been included to remove the possibility of having two separate controllers, one being the VR headset and one being an external or secondary controller.  However the way the claim currently reads “acquiring the input information of the user includes acquiring the input information of the user through the VR glasses without a control device” appears to acquire information through the VR without a control device, meaning there is no controller present.  It would therefore be impossible to perform any . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All instances of control and confirmation of the VR movement point are confirmed utilizing a control device, and inherently a VR controller would in itself even without an external 

Possible amendments to specify “without an external or secondary control device” will overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brulez et al. (US 2016/0297522) in view of Hong et al. (US 2017/0329325).

Regarding claims 1, 14, and 20, Brulez discloses a drone immersion piloting system including head-mounted display glasses for controlling an unmanned aerial vehicle (UAV), comprising (Figs. 1-2b): 
a screen configured to display a movable mark on the screen of virtual reality (VR) glasses (Figs. 2a-2b and ¶63-64 – drone heading indicator CD corresponding to the recited movable mark); and 
at least one processor configured to (¶34 – digital processing means corresponding to the recited processor): 
acquire input information of a user (¶63-68 – head movement corresponding to the recited input information); and 
move, according to the input information, the movable mark to control the UAV (¶62-65 – head movement to control drone heading indicator corresponding to the recited move the movable mark to control the UAV given the control of the drone heading provides control to the UAV). 
While Brulez does disclose moving the drone heading indicator CD corresponding with movement of the drone, it does not explicitly disclose the movement of the mark causing a movement of the drone however Hong discloses a control device for a flying bot including according to an instruction converted by the moving of the movable mark (¶101 and Figs. 4C-D – user input for a specific point of the display elements 450 and 460A-B correspond to the recited user moving a movable mark which the controller may recognize as user’s input for moving the flying bod to a position on the map corresponding to the point.  The combination of the VR head movement moving the CD of Brulez with the movable mark movement control of Hong fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the VR head movement moving the CD of Brulez with the movable mark movement control of Hong in order to provide an effective and easy method of controlling a flying bot (Hong - ¶4-5).

Regarding claim 2, Brulez further discloses the input information includes direction information for moving the movable mark input by the user through an input device (¶63-68 . 

Regarding claims 3, 4, and 16, Brulez further discloses the input information includes posture information of the user (¶63-68 – head movement corresponding to the recited input information where head movement includes direction and posture),
the posture information includes at least one of a yaw angle or a pitch angle (¶63-68 – head movement corresponding to the recited input information where head movement includes direction and posture defined by headings determined both in the pitch and yaw directions). 

Regarding claim 5, Brulez further discloses acquiring the input information includes acquiring the yaw angle and the pitch angle of a head of the user sensed by an inertial measurement unit (IMU) (¶50).

Regarding claim 11, Brulez does not explicitly disclose manually selecting a target however Hong further discloses receiving the selection instruction includes (¶47);
receiving the selection instruction input by the user through eye movement; or 
selecting the target object after the movable mark has stayed on the target object for a period of time; or 
receiving the selection instruction input by the user through clicking a virtual keyboard (¶47 - a touch type input unit may be configured as a virtual key, a soft key, or a visual key 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the VR head movement moving the CD of Brulez with the movable mark movement control of Hong in order to provide an effective and easy method of controlling a flying bot (Hong - ¶4-5).


Regarding claim 21, Brulez further discloses moving the movable mark according to the input information (Figs. 2a-2b and ¶63-64 – drone heading indicator CD corresponding to the recited movable mark)
includes moving the movable mark according to the input information without changing an image captured by the UAV and displayed on the screen of the VR glasses (Figs. 2a-b, Fig. 3 and ¶62-64 – movement of the CD corresponding to the recited movement of the movable mark changes the intended optical centre of the image where upon the movement of the CD, where an angular component of difference in pitch direction and an angular component of difference in yaw direction, and these components are sent to the drone 10 at step 316, therefor the movement of the CD causes the angular displacement of the drone, but between calculating and sending of the change (elements 306-316) the image is not changed because the drone hasn’t moved, if it had the CD would be in the center of the new image as in Fig. 2a).


s 6-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brulez et al. (US 2016/0297522), as applied to claims 5 and 17 above, in view of Gariepy et al. (US 2010/0084513).

Regarding claims 6 and 18, Brulez further discloses the at least one processor is further configured to: determine, according to the yaw angle and the pitch angle, a position of the movable mark on a screen (¶62-64 and Figs. 2a-2b - an angular component of difference controls movement of CD corresponding to the recited angle controls position of movable mark).
While Brulez discloses the movement of the movable mark on the display based on user input it does not disclose the selection of a target based on the screen positioning however Gariepy discloses a method for directing UAVs including select, according to the position of the movable mark on the screen, a target object displayed on the screen (¶92 and ¶103 – user input to select targets on the map based on given target pixel coordinates where the control display may be a head-mounted display ¶56).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the target selection controls of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

 Brulez further discloses determining, according to the yaw angle and the pitch angle, the position of the movable mark on the screen includes: determining, according to the yaw angle, a coordinate of the movable mark in a horizontal direction of the screen; and determining, according to the pitch angle, a coordinate of the movable mark in a vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the yaw rotation corresponding to a horizontal mark movement). 

Regarding claim 8, Brulez further discloses determining, according to the yaw angle, the coordinate of the movable mark in the horizontal direction of the screen includes: determining, according to the yaw angle of the head of the user sensed by the IMU for once, the coordinate of the movable mark in the horizontal direction of the screen; and determining, according to the pitch angle, the coordinate of the movable mark in the vertical direction of the screen includes: determining, according to the pitch angle of the head of the user sensed by the IMU for once, the coordinate of the movable mark in the vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the yaw rotation corresponding to a horizontal mark movement where the head movement is sensed by an inertial unit corresponding to the recited IMU ¶50). 

Regarding claim 9, Brulez further discloses determining, according to the yaw angle, the coordinate of the movable mark in the horizontal direction of the screen includes: determining, according to an angle difference between two yaw angles of the head of the user sensed by the IMU, a coordinate offset of the movable mark in the horizontal direction of the screen; and determining, according to the pitch angle, the coordinate of the movable mark in the vertical direction of the screen includes: determining, according to an angle difference between two pitch angles of the head of the user sensed by the IMU, a coordinate offset of the movable mark in the vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the difference in yaw rotation controls the corresponding to a horizontal mark movement where the head movement is sensed by an inertial unit corresponding to the recited IMU ¶50).

Regarding claims 10 and 19, while Brulez discloses the movement of the movable mark on the display based on user input it does not disclose the selection of a target based on the screen positioning however Gariepy further discloses the at least one processor is further configured to adjust the position of the movable mark on the screen to point the movable mark to the target object; the head-mounted display glasses further comprising: a receiver coupled to the at least one processor and configured to receive a selection instruction, the selection instruction being used to select the target object (¶92 and ¶103 – user input to select targets on the map based on given target pixel coordinates where the control display may be a head-mounted display ¶56).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the target selection controls 

Regarding claim 12, Brulez does not explicitly disclose acquiring status information however Gariepy further discloses acquiring status information of the UAV; and synchronizing, according to the acquired status information of the UAV, status information of the UAV stored locally (¶57 - The UAV status window 80 displays information regarding status of various aspects of the UAV 20 including camera footage and positioning information as well as logging UAV state in a data storage ¶75). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the status information of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Regarding claim 13, Brulez does not explicitly disclose acquiring status information however Gariepy further discloses acquiring the status information of the UAV includes (¶57 - The UAV status window 80 displays information regarding status of various aspects of the UAV 20, the use of the term ‘or’ provides only one of the following must be present to consist of the claimed elements): 
sending a request for acquiring the status information to the UAV, and receiving the status information sent by the UAV; or 
receiving the status information broadcast by the UAV (¶53 and Fig. 5 – wireless communication between UAV and control station through communication network to a plurality of UAVs or stations corresponding to the recited receiving status broadcast by UAV).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the status information of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While the art above discloses VR controllers for controlling UAVs, none of the above disclose user input from a VR headset to move a UAV without a control device.  It would not be obvious to one of ordinary skill in the art to have VR glasses without a control device (either internal or external) to move a movable mark or UAV device as recited below:
 acquiring the input information of the user includes acquiring the input information of the user through the VR glasses without a control device; and 
moving the movable mark according to the input information includes moving the movable mark according to the input information using the VR glasses without the control device.

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Salter et al. (US 2016/0027218) discloses a head mounted display device which includes a single device VR system for navigating an environment in VR (Fig. 15 and Abstract).

Barlas (US 2017/0010607) discloses a remote controlled robot including the use of a user application which provides movement commands to the robotic sensor ball 200 based on an output of one or more motion sensors (e.g., a accelerometer, gyroscope, magnetometer, etc.) located on the user device or VR headset (¶47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665